STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                    FOR PUBLICATION
In re BEERS/LEBEAU-BEERS, Minors.                                   September 11, 2018
                                                                    9:00 a.m.

                                                                    Nos. 341100; 341101
                                                                    Eaton Circuit Court
                                                                    Family Division
                                                                    LC No. 15-019320-NA


Before: MURPHY, P.J., and GLEICHER and LETICA, JJ.

MURPHY, P.J.

        The trial court terminated the parental rights of respondent-mother and respondent-father
to the two minor children, TB and OL, under MCL 712A.19b(3)(c)(i) (conditions of adjudication
continue to exist) and (g) (failure to provide proper care or custody).1 The proceedings were
driven by respondents’ severe drug addictions, primarily involving the abuse of opiates. In these
consolidated appeals, respondent-father appeals as of right the termination of his parental rights
to TB in Docket No. 341100; he expressly declines to challenge the termination order as it
pertains to OL. And in Docket No. 341101, respondent-mother appeals as of right the
termination of her parental rights to both minor children. Respondent-mother is a member of the
Cheyenne River Sioux Tribe of South Dakota (the tribe), and there is no dispute that TB and OL
are Indian children for purposes of the federal Indian Child Welfare Act (ICWA), 25 USC 1901
et seq., the Michigan Indian Family Preservation Act (MIFPA), MCL 712B.1 et seq., and MCR
3.977(G). ICWA and MIFPA, along with MCR 3.977(G), set forth various procedural and
substantive protections, mostly duplicative of each other, which are triggered when an Indian
child is the subject of a child protective proceeding, going beyond the burdens generally
applicable to such a proceeding. The trial court applied the appropriate heightened standards or
burdens when terminating respondent-mother’s parental rights, but it failed to apply them when
terminating the parental rights of respondent-father, ostensibly because the Indian heritage of the
children is solely through their mother’s bloodline. Respondent-father argues that ICWA and
MIFPA standards govern the termination of his parental rights, considering that TB is his
biological child and an Indian child, regardless of respondent-father’s personal heritage. We


1
  Respondents were not married and, with respect to OL, respondent-father did not execute an
affidavit of parentage, so the case proceeded against him as OL’s putative father. Respondent-
father did sign an affidavit of parentage in regard to TB.

                                                -1-
agree and conditionally reverse the termination of respondent-father’s parental rights to TB and
remand for proceedings consistent with ICWA and MIFPA, as well as MCR 3.977(G).
Respondent-mother contends that the trial court erred in terminating her parental rights, because
petitioner, the Department of Health and Human Services (DHHS), and the tribe failed to make
the required “active efforts” at preventing the breakup of her family, and because the evidence
did not establish beyond a reasonable doubt that her continued custody of TB and OL was likely
to result in serious emotional or physical damage to the children. We disagree and affirm the
trial court’s ruling terminating respondent-mother’s parental rights to the children.

               I. TERMINATION OF PARENTAL RIGHTS – MICHIGAN LAW

                                   A. GENERAL PRINCIPLES

        Under Michigan law, if a trial court finds that a single statutory ground for termination of
parental rights has been established by clear and convincing evidence and that it has also been
proved by a preponderance of the evidence that termination of parental rights is in the best
interests of a child, the court is required to terminate a respondent's parental rights to that child.
MCL 712A.19b(3) and (5); In re Beck, 488 Mich. 6, 10-11; 793 NW2d 562 (2010); In re Moss,
301 Mich. App. 76, 90; 836 NW2d 182 (2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111
(2011). The two statutory grounds implicated in this case were MCL 712A.19b(3)(c)(i) and (g),
which provide for termination under the following circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child's age.

                                                ***

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.[2]



2
  Pursuant to 2018 PA 58, and made effective June 12, 2018, subsection (3)(g) now provides as
follows:
               The parent, although, in the court's discretion, financially able to do so,
       fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child's age.


                                                 -2-
                    B. MIFPA AND THE MICHIGAN RULES OF COURT

        Pursuant to 2012 PA 565, the Legislature enacted MIFPA, which was made effective
January 2, 2013. “[T]he Legislature adopted MIFPA to establish state law standards for child
welfare and adoption proceedings involving Indian children.” In re Williams, __ Mich __, __; __
NW2d __ (2018); slip op at 6. MIFPA was designed to protect the best interests of Indian
children, to promote the security and stability of Indian tribes and families, and to ensure the
employment of practices by the DHHS that are in accord with ICWA, MIFPA itself, and other
applicable law whose goal is to prevent removal of Indian children or, if removal is necessary, to
place the Indian child in an environment that reflects the unique values of the child’s tribal
culture. MCL 712B.5(a) and (b); Williams, __ Mich at __; slip op at 6. In child custody
proceedings, and in consultation with an Indian child’s tribe, these policy directives or goals
must be considered when determining the best interests of the Indian child. MCL 712B.5. As
part of MIFPA, MCL 712B.15 provides, in pertinent part:

              (3) A party seeking a termination of parental rights to an Indian child
       under state law must demonstrate to the court's satisfaction that active efforts have
       been made to provide remedial services and rehabilitative programs designed to
       prevent the breakup of the Indian family and that the active efforts were
       unsuccessful.

              (4) No termination of parental rights may be ordered in a proceeding
       described in this section without a determination, supported by evidence beyond a
       reasonable doubt, including testimony of at least 1 qualified expert witness as
       described in section 17, that the continued custody of the Indian child by the
       parent or Indian custodian is likely to result in serious emotional or physical
       damage to the Indian child. [Emphasis added.3]



3
  In Williams, __ Mich at __; slip op at 7-9, our Supreme Court, citing MCL 712B.15(1) to (4),
provided a summarization of the heightened evidentiary and procedural burdens required of the
state under MIFPA, observing:
               For example: (1) the state must give notice of the pending proceeding to
       the Indian tribe; (2) before removal or to continue removal, the state must prove
       by clear and convincing evidence that active efforts were made to provide
       remedial services and rehabilitative programs designed to prevent the breakup of
       the Indian family, that the active efforts were unsuccessful, and that the continued
       custody of the child by the parent or Indian custodian is likely to result in serious
       emotional or physical damage to the child; (3) when seeking termination, the state
       must demonstrate that active efforts were made to prevent the breakup of the
       Indian family and that the efforts were unsuccessful; and (4) any termination of
       parental rights must be supported by evidence beyond a reasonable doubt and by
       the testimony of at least one qualified expert who knows about the child-rearing
       practices of the Indian child’s tribe.


                                                -3-
        Respondent-father is alleging a violation of these two subsections. And MIFPA defines
“parent” as “any biological parent . . . of an Indian child or any person who has lawfully adopted
an Indian child . . . .” MCL 712B.3(s) (emphasis added). But a “[p]arent does not include the
putative father if paternity has not been acknowledged or established.” Id.4 With respect to TB,
an Indian child, there is no dispute that respondent-father is a biological parent, having signed
the affidavit of parentage regarding TB. See MCL 722.1003(1) (“If a child is born out of
wedlock, a man is considered to be the natural father of that child if the man joins with the
mother of the child and acknowledges that child as his child by completing a form that is an
acknowledgment of parentage.”). As reflected in the definition of “parent,” even adoptive
parents of an Indian child, regardless of their heritage, enjoy the benefit of the heightened
burdens that seek to protect Indian children from familial disruptions.

     The fact that a “parent,” as defined in MCL 712B.3(s), is afforded protection under
MIFPA is further spelled out in MCL 712B.39, which provides:

               Any Indian child who is the subject of an action for foster care placement
       or termination of parental rights under state law, any parent or Indian custodian
       from whose custody an Indian child was removed, and the Indian child's tribe
       may petition any court of competent jurisdiction to invalidate the action upon a
       showing that the action violated any provision of sections 7, 9, 11, 13, 15, 21, 23,
       25, 27, and 29 of this chapter. [Emphasis added.]

As indicated earlier, respondent-father is alleging a violation of subsections (3) and (4) of § 15 of
MIFPA.

       Aside from MIFPA, MCR 3.977, which is the court rule addressing the termination of
parental rights, provides in subrule (G) as follows:

              In addition to the required findings in this rule, the parental rights of a
       parent of an Indian child must not be terminated unless:

              (1) the court is satisfied that active efforts as defined in MCR 3.002 have
       been made to provide remedial service and rehabilitative programs designed to
       prevent the breakup of the Indian family and that these efforts have proved
       unsuccessful, and




4
  “We review de novo issues involving the interpretation and application of MIFPA.” In re
Detmer, 321 Mich. App. 49, 59; 910 NW2d 318 (2017). When construing a statute, our goal is to
discern the intent of the Legislature, looking first to the language of the statute, and if the
statutory language is clear and unambiguous, we must enforce it as written. Id. at 59-60.

                                                -4-
               (2) the court finds evidence beyond a reasonable doubt, including
       testimony of at least one qualified expert witness as described in MCL 712B.17,
       that parental rights should be terminated because continued custody of the child
       by the parent or Indian custodian will likely result in serious emotional or
       physical damage to the child. [Emphasis added.]
MCR 3.002 includes, in part, the definitions taken from MCL 712B.3, thereby reiterating that a
“parent” is “any biological parent . . . of an Indian child.” MCR 3.002(20).
        With respect to the “active efforts” provisions in MIFPA and MCR 3.977(G)(1), such
efforts must be proven by clear and convincing evidence. In re England, 314 Mich. App. 245,
258-259; 887 NW2d 10 (2016). “Active efforts” are defined as “actions to provide remedial
services and rehabilitative programs designed to prevent the breakup of the Indian family and to
reunify the Indian child with the Indian family.” MCL 712B.3(a); see also MCR 3.002(1).
MIFPA and the court rule provide an extensive list of actions and efforts that must be undertaken
by the state in order to satisfy the “active efforts” requirement. MCL 712B.3(a)(i) to (xii); MCR
3.002(1)(a) to (l). We also note that MIFPA requirements are in addition to the mandate that
petitioner prove a statutory ground for termination by clear and convincing evidence. England,
314 Mich. App. at 253; see also MCR 3.977(G) (“In addition to the required findings in this rule,
the parental rights of a parent of an Indian child must not be terminated unless . . . .”) (emphasis
added).
          II. TERMINATION OF PARENTAL RIGHTS – FEDERAL LAW – ICWA

       “In 1978, Congress enacted ICWA in response to growing concerns over ‘abusive child
welfare practices that resulted in the separation of large numbers of Indian children from their
families and tribes through adoption or foster care placement, usually in non-Indian homes.’ ” In
re Morris, 491 Mich. 81, 97-98; 815 NW2d 62 (2012), quoting Mississippi Band of Choctaw
Indians v Holyfield, 490 U.S. 30, 32; 109 S. Ct. 1597; 104 L. Ed. 2d 29 (1989). The United States
Congress, in 25 USC 1902, stated:
               The Congress hereby declares that it is the policy of this Nation to protect
       the best interests of Indian children and to promote the stability and security of
       Indian tribes and families by the establishment of minimum Federal standards for
       the removal of Indian children from their families and the placement of such
       children in foster or adoptive homes which will reflect the unique values of Indian
       culture, and by providing for assistance to Indian tribes in the operation of child
       and family service programs.
        Section 1912(d) of ICWA provides that “[a]ny party seeking . . . termination of parental
rights to[] an Indian child under State law shall satisfy the court that active efforts have been
made to provide remedial services and rehabilitative programs designed to prevent the breakup
of the Indian family and that these efforts have proved unsuccessful.” As with “active efforts”
under MIFPA, “active efforts” for purposes of ICWA must also be proven by clear and
convincing evidence. England, 314 Mich. App. at 258-259. Next, 25 USC 1912(f) provides that
“[n]o termination of parental rights may be ordered in such proceeding in the absence of a
determination, supported by evidence beyond a reasonable doubt, including testimony of
qualified expert witnesses, that the continued custody of the child by the parent or Indian
custodian is likely to result in serious emotional or physical damage to the child.” Comparable
to the definition of “parent” found in MCR 3.002(20) and § 3(s) of MIFPA, 25 USC 1903(9)
                                                -5-
defines “parent” as “any biological parent or parents of an Indian child or any Indian person who
has lawfully adopted an Indian child, including adoptions under tribal law or custom.”
       ICWA also has a similar provision to § 39 of MIFPA, providing in 25 USC 1914 as
follows:
               Any Indian child who is the subject of any action for foster care placement
       or termination of parental rights under State law, any parent or Indian custodian
       from whose custody such child was removed, and the Indian child's tribe may
       petition any court of competent jurisdiction to invalidate such action upon a
       showing that such action violated any provision of sections 1911, 1912, and
       1913 of this title. [Emphasis added.]
        Finally, “in addition to finding that at least one state statutory ground for termination was
proven by clear and convincing evidence, the trial court must also make findings in compliance
with ICWA before terminating parental rights.” In re Payne/Pumphrey/Fortson, 311 Mich. App.
49, 58; 874 NW2d 205 (2015).

         III. TERMINATION OF RESPONDENT-FATHER’S PARENTAL RIGHTS

        At the close of the termination hearing, which respondent-father did not attend,5 the trial
court began its ruling from the bench by indicating that because the children are Indian children,
it was required to apply a beyond-a-reasonable-doubt standard “to terminate the parental rights
as to the mother.” The court then noted that respondent-father “does not have any Native
American heritage.” With respect to respondent-father, the trial court found that he had done
nothing to perfect paternity in regard to OL, but the court did recognize him as TB’s “legal
father.” The trial court further found, as to respondent-father, that his housing situation was
totally unknown, that his last visitation with TB was approximately 10 months earlier, that he
had done nothing to address his emotional instability, that he would disappear for long periods of
time, that he had not participated in services, and that he had not progressed in regard to his
substance abuse issues. Accordingly, the trial court determined that petitioner had established
MCL 712A.19b(3)(c)(i) and (g) by clear and convincing evidence. The trial court then reviewed
various best-interest factors and concluded that termination of respondent-father’s parental rights
was in the children’s best interests. The court did not apply any of the protections, burdens, or
standards set forth in ICWA, MIFPA, and MCR 3.977(G).
        An order terminating the parental rights of both respondents relative to the two children
was entered by the trial court. The order, on a standard court form, had boxes checked indicating
that the children were Indian children, that there existed clear and convincing evidence of a
statutory basis for termination, and that termination of parental rights was in the best interests of
the children. Another checked box on the order provided:



5
  Respondent-father was, however, represented by counsel at the termination hearing and
throughout the lower court proceedings. His attorney did inform the court at the termination
hearing that counsel last had “face-to-face contact” with respondent-father approximately a year
before the hearing.

                                                 -6-
               Active efforts have been made to provide remedial services and
       rehabilitative programs designed to prevent the breakup of the Indian family.
       These efforts have proved unsuccessful and there is evidence beyond a reasonable
       doubt, including expert witness testimony, that continued custody of the
       child(ren) by the parent(s) or Indian custodian will likely result in serious
       emotional or physical damage to the child(ren).
       The trial court made no such ruling from the bench in relation to respondent-father, and it
is clear that this provision in the order applied solely to respondent-mother, especially
considering that the court had also checked the box regarding the generally-applicable
“reasonable efforts” language, presumably in reference to respondent-father.
        On appeal, respondent-father argues that the trial court erred in failing to apply MIFPA
and ICWA standards when assessing whether to terminate his parental rights to TB. More
specifically, respondent-father claims a violation of the “active efforts” and “beyond a
reasonable doubt” provisions of MIFPA, respectively MCL 712B.15(3) and (4), and those same
provisions in ICWA, respectively 25 USC 1912(d) and (f).6 Petitioner concedes that the trial
court was required to apply MIFPA and ICWA burdens and protections with respect to
respondent-father and failed to do so. Petitioner, however, urges us to affirm the termination of
respondent-father’s parental rights under plain-error review. Petitioner contends that respondent-
father’s argument is “nothing more than an appellate after-thought” and “[a] means to raise a
technical violation in an attempt to obtain a result that [respondent-father] has done nothing to
earn.” Petitioner further maintains that even if the trial court had considered respondent-father’s
efforts, which were essentially nonexistent, under the enhanced ICWA and MIFPA burdens, his
“parental rights still would have been properly terminated.” While we are somewhat
sympathetic to petitioner’s sentiments, considering the record of respondent-father’s
noninvolvement, we cannot oblige petitioner.
        Because TB is an Indian child and respondent-father is TB’s biological parent, we hold
that respondent-father’s parental rights should not have been terminated absent compliance with
MIFPA, ICWA, and MCR 3.977(G), even though respondent-father himself has no Indian
lineage. 25 USC 1903(9); 25 USC 1912(d) and (f); MCL 712B.3(s); MCL 712B.15(3) and (4);
MCR 3.002(20); MCR 3.977(G).7 Accordingly, the trial court erred in terminating respondent-
father’s parental rights to TB. However, before addressing petitioner’s plain-error argument and


6
 Respondent-father does not argue that the trial court erred in finding that clear and convincing
evidence was presented establishing the statutory grounds for termination under MCL
712A.19b(3)(c)(i) and (g). We also note that respondent-father does not raise an issue
concerning the adjudicative phase of the proceedings, where in December 2015 he entered a plea
of admission to the allegations in DHHS’s petition.
7
  We are not aware of any published opinion that has expressly held that the termination of
parental rights of a non-Indian, biological parent of an Indian child is subject to the demands of
ICWA, MIFPA, and MCR 3.977(G). However, the principle can be implied from the caselaw.
See, e.g., In re Jones, 316 Mich. App. 110; 894 NW2d 54 (2016) (conditionally reversing
termination as to the mother, even though Indian lineage was potentially through the father
alone).

                                                -7-
the proper remedy for the error, it is incumbent on us to address an issue not raised by the
parties.
       When respondents signed the affidavit of parentage, respondent-mother, by operation of
MCL 722.1006, received legal and physical custody of TB. Sims v Verbrugge, 322 Mich. App.
205, 214; 911 NW2d 233 (2017). MCL 722.1006 provides:

              After a mother and father sign an acknowledgment of parentage, the
       mother has initial custody of the minor child, without prejudice to the
       determination of either parent's custodial rights, until otherwise determined by the
       court or otherwise agreed upon by the parties in writing and acknowledged by the
       court. This grant of initial custody to the mother shall not, by itself, affect the
       rights of either parent in a proceeding to seek a court order for custody or
       parenting time.

        TB was born on August 14, 2015, respondents executed the affidavit of parentage on
August 15th, TB remained in the hospital until August 24th, and on August 24th, DHHS filed its
petition requesting the court to take jurisdiction of TB, although it was recommended “that the
child remain in the home with [his] parents,” which recommendation was followed by the court.
With petitioner providing a variety of services, respondent-mother, respondent-father, and TB
lived together as a family unit. The trial court authorized TB’s removal from the home on
November 13, 2015. Subsequent hearings in November and December 2015, as well as January
2016, revealed that respondents still resided together and were a couple. Because there were no
court proceedings regarding custody, as between respondent-father and respondent-mother,
following TB’s birth and the signing of the affidavit of parentage, respondent-mother was treated
under the law as having sole physical and legal custody of TB, with respondent-father having no
custodial rights, despite physically residing with the child for a period of time.

        As indicated earlier, 25 USC 1912(f) provides that “[n]o termination of parental rights
may be ordered in such proceeding in the absence of a determination, supported by evidence
beyond a reasonable doubt, including testimony of qualified expert witnesses, that the continued
custody of the child by the parent or Indian custodian is likely to result in serious emotional or
physical damage to the child.” (Emphasis added.) MIFPA, specifically MCL 712B.15(4), and
MCR 3.977(G)(2), have the same “continued custody” language. The question that we raise sua
sponte is whether the heightened standards of ICWA, MIFPA, and MCR 3.977(G) should apply
to the termination of respondent-father’s parental rights when he never had legal or physical
custody rights in regard to TB.

       In Adoptive Couple v Baby Girl, 570 U.S. 637; 133 S. Ct. 2552; 186 L. Ed. 2d 729 (2013),
the United States Supreme Court addressed a situation in which a child was conceived by an
unwed couple, the father was of Indian heritage, the couple separated prior to the birth, the
mother decided, before the birth, to place the child up for adoption, a prospective adoptive
couple emotionally and financially supported the mother during her pregnancy, with no support
being provided by the father, and the child was then born. Four months after the birth, the
prospective adoptive couple served the father with notice of the pending adoption, and the father
executed papers indicating that he would not be contesting the adoption, although he later
claimed that he believed that he was relinquishing his rights in favor of the mother, not the
prospective adoptive couple. In the adoption proceedings, the father, whose paternity had now
                                               -8-
been confirmed by biological testing, challenged the adoption and sought custody of the child.
The family court, in South Carolina, determined that the prospective adoptive couple did not
carry the heightened burden under 25 USC 1912(f) of establishing beyond a reasonable doubt
that the child would suffer serious harm if the father was given custody. The adoption petition
was denied, the father was awarded custody, and, at the age of 27 months, the child was handed
over to the father, whom the child had never met. Id. at 643-645. The case made its way to the
United States Supreme Court, which held that neither 25 USC 1912(f) or 1912(d) (active efforts)
barred the termination of the father’s parental rights. Id. at 646-647.

        The Court ruled that the phrase “continued custody” necessarily envisions a situation in
which a parent, who is subject to protective proceedings, has custody of an Indian child or had
custody of the Indian child at some point in the past. Id. at 648. According to the Court,
§ 1912(f) is not applicable when a parent never had custody of an Indian child, because there is
no custody to continue. Id. The Court held that “when, as here, the adoption of an Indian child
is voluntarily and lawfully initiated by a non-Indian parent with sole custodial rights, the
ICWA’s primary goal of preventing the unwarranted removal of Indian children and the
dissolution of Indian families is not implicated.” Id. at 649 (emphasis added). Moving on to the
“active efforts” provision, § 1912(d), the Court held:

              Consistent with the statutory text, we hold that § 1912(d) applies only in
       cases where an Indian family's “breakup” would be precipitated by the
       termination of the parent's rights. The term “breakup” refers in this context to the
       discontinuance of a relationship, or an ending as an effective entity . . . . But when
       an Indian parent abandons an Indian child prior to birth and that child has never
       been in the Indian parent's legal or physical custody, there is no “relationship”
       that would be discontinued—and no effective entity that would be ended—by the
       termination of the Indian parent's rights. In such a situation, the “breakup of the
       Indian family” has long since occurred, and § 1912(d) is inapplicable. [Adoptive
       Couple, 570 U.S. at 651-652 (citations, quotation marks, and alteration brackets
       omitted).]

       The Court observed that the various provisions in § 1912 “strongly suggest[] that the
phrase ‘breakup of the Indian family’ should be read in harmony with the ‘continued custody’
requirement.” Id. at 652.

        Justice ALITO wrote the majority opinion, and he was joined by two other Justices who
did not write separately; there were four dissenting Justices. Justice THOMAS concurred in “the
Court’s opinion in full” but wrote “separately to explain why constitutional avoidance compels
[the] outcome.” Id. at 656. He opined that “the Constitution does not grant Congress power to
override state law whenever that law happens to be applied to Indians”; therefore, “application of
the ICWA to these child custody proceedings would be unconstitutional.” Id. at 666. But Justice
THOMAS concluded that “[b]ecause the Court’s plausible interpretation of the relevant sections of
the ICWA avoids these constitutional problems,” he concurred. The other concurrence, by
Justice BREYER, which supplied the fifth vote in favor of the opinion crafted by Justice ALITO,
provided, in full, as follows:



                                                -9-
               I join the Court's opinion with three observations. First, the statute does
       not directly explain how to treat an absentee Indian father who had next-to-no
       involvement with his child in the first few months of her life. That category of
       fathers may include some who would prove highly unsuitable parents, some who
       would be suitable, and a range of others in between. Most of those who fall within
       that category seem to fall outside the scope of the language of 25 USC §§ 1912(d)
       and (f). Thus, while I agree that the better reading of the statute is, as the majority
       concludes, to exclude most of those fathers, I also understand the risk that, from a
       policy perspective, the Court's interpretation could prove to exclude too many.

               Second, we should decide here no more than is necessary. Thus, this case
       does not involve a father with visitation rights or a father who has paid all of his
       child support obligations. Neither does it involve special circumstances such as a
       father who was deceived about the existence of the child or a father who was
       prevented from supporting his child. The Court need not, and in my view does
       not, now decide whether or how §§ 1912(d) and (f) apply where those
       circumstances are present.
               Third, other statutory provisions not now before us may nonetheless prove
       relevant in cases of this kind. Section 1915(a) grants an adoptive “preference” to
       “(1) a member of the child's extended family; (2) other members of the Indian
       child's tribe; or (3) other Indian families . . . in the absence of good cause to the
       contrary.” Further, § 1915(c) allows the “Indian child's tribe” to “establish a
       different order of preference by resolution.” Could these provisions allow an
       absentee father to reenter the special statutory order of preference with support
       from the tribe, and subject to a court's consideration of “good cause?” I raise, but
       do not here try to answer, the question. [Adoptive Couple, 570 U.S. at 666-667
       (citations and quotation marks omitted; ellipsis in original).]
        This concurrence essentially indicated that, for purposes of the case before the Court, the
“continuing custody” analysis by Justice ALITO was fine, but there may be other cases in which it
is not.
       Given the equivocal nature of Justice BREYER’s concurrence, it cannot truly be said that a
majority of the United States Supreme Court created an inflexible rule for purposes of
“continuing custody” analysis under § 1912(f), as well as the analysis of § 1912(d). And even
assuming the contrary, it certainly is not clear whether the Supreme Court would impose the rule
based solely on whether a parent had physical custody, in the strictest sense of the term under the
law, where a custodial-like environment existed on a practical level absent any technical
custodial rights.8 The father in Adoptive Couple did not have legal or physical custody of the

8
  For example, if a father and mother of an Indian child were unwed but lived together for years
as a family, despite the mother having sole legal and physical custody of the child by operation
of law or court order, we cannot imagine the Supreme Court holding that the father, especially if
he had Indian heritage, could have his parental rights terminated without application of
heightened burdens, merely because he did not have legal or physical custody rights under the
law.

                                                -10-
child, as the mother had sole legal and physical custody, and the father had never spent any time
with, cared for, or resided with the child. The Court found that the father “never had physical
custody of” the child. Adoptive Couple, 570 U.S. at 650. Nor did the father have “legal custody,”
where South Carolina law provided, “ ‘Unless the court orders otherwise, the custody of an
illegitimate child is solely in the natural mother[.]’ ” Id., quoting SC Code Ann § 63-17-20(B).
The Court’s reference to “physical” custody did not suggest that the Court only equated physical
custody to custody that arises by operation of law or court order, as opposed to a scenario in
which a parent simply provides a custodial environment for a child.

        We hold that under the particular facts of the instant case, which are entirely dissimilar to
those in Adoptive Couple where the father effectively abandoned the child from birth and even in
utero, the beyond-a-reasonable-doubt standard applies to the termination of respondent-father’s
parental rights, although he never had legal or physical custody rights, as those terms are legally
employed. When DHHS’s petition was filed in August 2015 and for a period thereafter,
respondent-father, respondent-mother, and TB lived together as a familial unit wherein
respondent-father was providing some care and custody for TB. And petitioner was providing
reunification services. The family unit dissolved only when TB was removed by court order,
although respondents remained together. The removal of TB discontinued the custodial
arrangement that had existed with respect to both respondents and TB, if not in law, in practice.

        We also note that, as alluded to earlier, MCL 722.1006 provides that “after a mother and
father sign an acknowledgment of parentage, the mother has initial custody of the minor child,
without prejudice to the determination of either parent's custodial rights[.]” (Emphasis added.)
Allowing the operation of MCL 722.1006 to negate the protections of ICWA, MIFPA, and MCR
3.977(G) in the context of cases in which a father of an Indian child is providing or has provided
care and custody for the Indian child, absent legally-recognized custodial rights, could certainly
be viewed as being prejudicial to the father’s custodial rights.

        In assessing the impact of Adoptive Couple, our reasoning in rejecting application of the
Supreme Court’s “continuing custody” analysis to the particular facts of this case applies equally
to the state and federal “active efforts” provisions, given that there was an existing intact Indian
family and an existing relationship between respondent-father and TB when petitioner intervened
for the protection of TB, began providing services, and then removed TB by court order. The
breakup of the Indian family had not yet occurred when the petition was filed and TB was
removed. But we must go one step further and examine this Court’s opinion in In re SD, 236
Mich. App. 240; 599 NW2d 772 (1999). There, this Court addressed a situation where the non-
Indian father and the Indian mother of their Indian children had separated and the children were
residing with their mother; the father was not involved in the children’s lives and had sexually
abused one child. The mother was not the subject of any DHHS petition. This Court, while
accepting that the state had to prove beyond a reasonable doubt that custody of the children by
the father would likely result in damage to the children, determined that “active efforts” to
provide services to him to prevent the breakup of the “Indian family” under ICWA was
unnecessary. Id. at 244-246.

       The panel reasoned that “the family had already broken up by the time the termination
proceedings were initiated” and that an “Indian family” was not being broken up, where the
children’s mother was the parent with the Indian heritage and she remained with the children. Id.

                                                -11-
at 244-245. Like Adoptive Couple, we conclude that In re SD is factually distinguishable. Here,
a petition for jurisdiction had been authorized and DHHS commenced providing reunification
services while respondents and TB were living together as an Indian family, which ended only
upon TB’s removal from the home at petitioner’s behest. Both respondents were subject to
parallel protective proceedings, with their parental rights being terminated at the same time, and
respondent-mother did not remain with TB as an intact Indian family. Thus, In re SD is
inapplicable.

        We now address petitioner’s plain-error argument and the issue of the proper remedy.
Generally speaking, in termination proceedings, we review unpreserved claims under the plain-
error test. In re VanDalen, 293 Mich. App. 120, 135; 809 NW2d 412 (2011); In re Utrera, 281
Mich. App. 1, 8-9; 761 NW2d 253 (2008). To avoid forfeiture under the plain-error test, an error
that was clear and obvious must be established, along with a showing that the error affected
substantial rights. VanDalen, 293 Mich. App. at 135. “[A]n error affects substantial rights if it
caused prejudice, i.e., it affected the outcome of the proceedings.” Utrera, 281 Mich. App. at 9.
The fatal flaw in petitioner’s plain-error argument is that respondent-father was not required to
object to or otherwise challenge the trial court’s ruling from the bench in order to preserve the
issues on appeal. See MCR 2.517 (addressing findings in a bench trial and stating that “[n]o
exception need be taken to a finding or decision”). Moreover, were we to apply plain-error
analysis, it would effectively be necessary for us to conclude that “active efforts” at reunification
were demonstrated relative to respondent-father and that there was evidence beyond a reasonable
doubt that the custody of TB by respondent-father would likely result in serious emotional or
physical damage to TB. 25 USC 1912(d) and (f); MCL 712B.15(3) and (4); MCR 3.977(G).
These criteria were not examined and the standards were not employed by the trial court, and we
would be in danger of engaging in improper appellate fact-finding if we attempted to decide the
matters based on the existing record. See People v Thompson, 314 Mich. App. 703, 712 n 5; 887
NW2d 650 (2016).

        Respondent-father prays for relief that reverses the trial court’s termination order and
remands the case for entry of an order releasing TB to respondent-father, or that least awards him
parenting time and additional services. We hold that the proper remedy in this case is to
conditionally reverse the order terminating respondent-father’s parental rights to TB and remand
for the trial court to address and resolve the issues regarding “active efforts” and the potential of
serious emotional or physical damage to TB if custody continued with respondent-father, as
analyzed under a beyond-a-reasonable-doubt standard. See In re McCarrick/Lamoreaux, 307
Mich. App. 436, 469; 861 NW2d 303 (2014) (“We conditionally reverse and remand for the trial
court to determine whether McCarrick's continued custody would result in serious emotional or
physical damage to the children.”). Stated otherwise, we reverse and remand to the trial court for
compliance with 25 USC 1912(d) and (f), MCL 712B.15(3) and (4), and MCR 3.977(G). Given
the record regarding respondent-father, there clearly could be a risk of harm or danger to TB
were we to order the trial court to release TB to respondent-father. See McCarrick/Lamoreaux,
307 Mich. App. at 469 (“we decline to automatically reverse the trial court's order in this case
because doing so could place the child in danger”). The trial court is of course free to enter any
interim orders pending its compliance with this opinion.




                                                -12-
           IV. TERMINATION OF RESPONDENT-MOTHER’S PARENTAL RIGHTS

        Respondent-mother argues that petitioner failed to present clear and convincing evidence
that “active efforts” had been made to provide services designed to prevent the breakup of her
Indian family. She contends that petitioner did not utilize resources available through the tribe,
or otherwise engage the tribe in the case, until 15 months after the original petition was filed.
Respondent-mother complains that the tribe took a passive role in the proceedings. She further
maintains that petitioner failed to provide “active efforts” under the definitional requirements set
forth in MCL 712B.3(a)(i), (iv), (vi), and (ix).9 Respondent-mother argues that there was no
evidence that petitioner did anything more than provide “reasonable efforts” at reunification,
thereby failing to satisfy the heightened “active efforts” burden.

       For purposes of ICWA and MIFPA, “active efforts” must be proven by clear and
convincing evidence. England, 314 Mich. App. at 258-259. The factual findings by the trial court
are reviewed for clear error, with any issue regarding the interpretation and application of the



9
    Under MCL 712B.3(a), “active efforts” include the following relevant efforts:
                (i) Engaging the Indian child, child's parents, tribe, extended family
         members, and individual Indian caregivers through the utilization of culturally
         appropriate services and in collaboration with the parent or child's Indian tribes
         and Indian social services agencies.

                                                 ***

                 (iv) Requesting representatives designated by the Indian child's tribe with
         substantial knowledge of the prevailing social and cultural standards and child
         rearing practice within the tribal community to evaluate the circumstances of the
         Indian child's family and to assist in developing a case plan that uses the resources
         of the Indian tribe and Indian community, including traditional and customary
         support, actions, and services, to address those circumstances.

                                                 ***

                 (vi) Identifying, notifying, and inviting representatives of the Indian child's
         tribe to participate in all aspects of the Indian child custody proceeding at the
         earliest possible point in the proceeding and actively soliciting the tribe's advice
         throughout the proceeding.

                                                 ***

                 (ix) Offering and employing all available family preservation strategies
         and requesting the involvement of the Indian child's tribe to identify those
         strategies and to ensure that those strategies are culturally appropriate to the
         Indian child's tribe.


                                                  -13-
relevant federal and state statutory provisions being reviewed de novo. In re Johnson, 305 Mich
App 328, 331; 852 NW2d 224 (2014). As observed earlier, “active efforts” are defined as
“actions to provide remedial services and rehabilitative programs designed to prevent the
breakup of the Indian family and to reunify the Indian child with the Indian family.” MCL
712B.3(a); see also MCR 3.002(1). “Active efforts” require affirmative, as opposed to passive,
efforts, and “active efforts” require more than the standard reasonable-efforts approach. In re JL,
483 Mich. 300, 321; 770 NW2d 853 (2009). “Active efforts require more than a referral to a
service without actively engaging the Indian child and family.” MCL 712B.3(a); MCR 3.002(1).
“Active efforts” entail a caseworker taking a client through the steps of a treatment plan rather
than requiring the client to perform the plan on his or her own. In re JL, 483 Mich. at 321.

        Respondent-mother acknowledges that petitioner mailed notices of all hearings to the
tribe, but she argues that there is no evidence that petitioner made meaningful efforts to involve
the tribe. There is no dispute that petitioner provided proper notice to the tribe and that the tribe
did not initially respond to the notice to confirm or deny tribal membership. Nonetheless,
notices of every hearing and copies of the petitions and reports were fully provided to the tribe.
A Michigan caseworker assigned to respondent-mother’s case testified that she made phone
contact with tribal caseworkers, but they initially seemed disinterested. However, once the tribe
expressed its intent to intervene, petitioner withdrew the termination petition and the tribe
participated in all subsequent hearings via telephone.

        Evidence was presented that petitioner offered or provided respondent-mother with
assessments, treatment, counseling, drug screens, and services related to her substance abuse
issues.10 Psychological evaluations, counseling, therapy, parenting time, in-home services, and
various family programs were also offered or provided. Family team meetings were held to
address respondent-mother’s barriers to reunification and to assist her in complying with court
orders. The qualified expert witness from the tribe who was assigned to the case testified that
she had received reports and updates from petitioner, that she had been included in treatment
plans, that she had been able to provide input for services, and that she had participated in family
team meetings. The tribal expert additionally testified that while the tribe itself did not have
many services available, services were offered to respondent-mother, but she failed to contact the
tribe to take advantage of the services. The record reveals that respondent-mother was resistant
to petitioner’s efforts and did not cooperate or benefit from the services that were provided to
her. She refused to acknowledge that she indeed had a drug problem. The tribal expert testified
that she could not think of any relevant service that had not been offered to respondent-mother,
and in the expert’s opinion, “active efforts” had been made to reunite respondent-mother with
her children.

        In light of this evidence, respondent-mother’s argument that petitioner failed to make the
requisite “active efforts” is unavailing. The trial court did not clearly err in finding that there
was clear and convincing evidence that “active efforts” were made to prevent the breakup of the
Indian family and that the efforts were unsuccessful.



10
     TB had tested positive for various opiates and benzodiazepines at birth.

                                                 -14-
       Respondent-mother next argues that the trial court erred in terminating her parental rights
where the evidence did not support beyond a reasonable doubt that her custody of the children
would likely result in serious emotional or physical damage to the children. Respondent-mother
contends that, based on her previous argument that petitioner failed to make “active efforts” to
prevent the breakup of the family, the evidence presented by petitioner did not amount to proof
beyond a reasonable doubt. Her appellate brief again discusses the purported lack of services
provided to her. As already held, the “active efforts” argument lacks merit.

       Respondent-mother also maintains that, because her current counselor testified at the
termination hearing that respondent-mother was actively engaged in therapy and was working
through her communication issues,11 and because respondent-mother had been off of heroin for
about a year, the evidence was insufficient to meet the high evidentiary burden.

        The trial court found that the evidence, which included the testimony of the tribal expert,
established beyond a reasonable doubt that continued custody of the children with respondent-
mother would likely result in serious emotional or physical damage to the children. The trial
court explained:

                  [F]rom the things that I’ve summarized in this case, based on emotional
         stability and substance abuse factors, that the efforts that have been provided and
         offered have not made any appreciable change other than some changes regarding
         employment, which has been great, and housing, which has been great, but as far
         as underlying issues, which are substance abuse and emotional stability, those just
         have not changed to any great degree.

        The factors considered by the trial court included respondent-mother’s failure to
cooperate with and benefit from services designed to address her substance abuse, her failure to
acknowledge that she had a substance abuse problem, her resistance to therapy and the need for
another 18 to 24 months of intensive therapy to address her emotional instability, her failure to
take personal responsibility for her children being in care, and her missed parenting times. The
trial court also considered the tribal expert’s testimony that the tribe’s board of directors believed
that it was in the best interests of the children to terminate respondent-mother’s parental rights.
In light of the tribal expert’s testimony and the other evidence presented at the hearing, we
cannot conclude the trial court clearly erred in finding beyond a reasonable doubt that custody of
the children by respondent-mother would likely result in serious emotional or physical damage to
the children. 25 USC 1912(f); MCL 712B.15(4); MCR 3.977(G)(2).

                                        V. CONCLUSION

       In this appeal, respondent-father argues that ICWA and MIFPA standards govern the
termination of his parental rights, considering that TB is his biological child and an Indian child,
regardless of respondent-father’s personal heritage. We agree and conditionally reverse the
termination of respondent-father’s parental rights to TB and remand for proceedings consistent


11
     The counselor had met with respondent-mother for seven sessions.

                                                -15-
with ICWA and MIFPA, as well as MCR 3.977(G). In this appeal, respondent-mother contends
that the trial court erred in terminating her parental rights, because petitioner and the tribe failed
to make the required “active efforts” at preventing the breakup of her family, and because the
evidence did not establish beyond a reasonable doubt that her continued custody of TB and OL
was likely to result in serious emotional or physical damage to the children. We disagree and
affirm the trial court’s ruling terminating respondent-mother’s parental rights to the children.

       Affirmed in part, reversed and remanded in part for proceedings consistent with this
opinion. We do not retain jurisdiction.


                                                              /s/ William B. Murphy
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Anica Letica




                                                -16-